UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11869 FactSet Research Systems Inc. (Exact name of registrant as specified in its charter) Delaware 13-3362547 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 601 Merritt 7, Norwalk, Connecticut (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (203) 810-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock, $.01 par value, as of April 1, 2013 was 43,982,268. FactSet Research Systems Inc. Form 10-Q For the Quarter Ended February 28, 2013 Index Page Part I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Statements of Income for the three and six months ended February 28, 2013 and February 29, 2012 3 Consolidated Statements of Comprehensive Income for the three and six months ended February 28, 2013 and February 29, 2012 4 Consolidated Balance Sheets at February 28, 2013 and August 31, 2012 5 Consolidated Statements of Cash Flows for the six months ended February 28, 2013 and February 29, 2012 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 Part II OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 44 For additional information about FactSet Research Systems Inc. and access to its Annual Reports to Stockholders and Securities and Exchange Commission filings, free of charge, please visit the website at http://investor.factset.com. Any information on or linked from the website is not incorporated by reference into this Form 10-Q. 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (Unaudited) FactSet Research Systems Inc. CONSOLIDATED STATEMENTS OF INCOME – Unaudited Three Months Ended Six Months Ended (In thousands, except per share data) Feb 28, 2013 Feb 29, 2012 Feb 28, 2013 Feb 29, 2012 Revenues $ Operating expenses Cost of services Selling, general and administrative Total operating expenses Operating income Other income Income before income taxes Provision for income taxes Net income $ Basic earnings per common share $ Diluted earnings per common share $ Basic weighted average common shares Diluted weighted average common shares The accompanying notes are an integral part of these consolidated financial statements 3 FactSet Research Systems Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME – Unaudited Three Months Ended Six Months Ended (In thousands) Feb 28, 2013 Feb 29, 2012 Feb 28, 2013 Feb 29, 2012 Net income $ Other comprehensive income (loss), net of tax Net unrealized gain (loss) on cash flow hedges* 84 ) Foreign currency translation adjustments ) ) ) Other comprehensive (loss) income ) ) ) Comprehensive income $ * The unrealized gain (loss) on cash flow hedges disclosed above was net of tax (expense) benefit of $(50) and $(824) for the three and six months ended February 28, 2013, respectively, and $(608) and $665 for the corresponding periods of fiscal 2012, respectively. The accompanying notes are an integral part of these consolidated financial statements. 4 FactSet Research Systems Inc. CONSOLIDATED BALANCE SHEETS – Unaudited (In thousands, except share data) February 28, August 31, ASSETS Cash and cash equivalents $ $ Investments Accounts receivable, net of reserves of $1,707 at February 28, 2013 and $1,830 at August 31, 2012 Prepaid taxes Deferred taxes Prepaid expenses and other current assets Total current assets Property, equipment and leasehold improvements, at cost Less accumulated depreciation and amortization ) ) Property, equipment and leasehold improvements, net Goodwill Intangible assets, net Deferred taxes Other assets TOTAL ASSETS $ $ LIABILITIES Accounts payable and accrued expenses $ $ Accrued compensation Deferred fees Dividends payable Total current liabilities Deferred taxes Taxes payable Deferred rent and other non-current liabilities TOTAL LIABILITIES $ $ Commitments and contingencies (See Note 16) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, 10,000,000 shares authorized, none issued $
